El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
En octubre de 1922 José Más Guardiola estableció de-manda de divorcio contra su esposa alegando que ésta lo había abandonado por más de un año. Contestó la deman-dada alegando a su vez que fué su esposo el que se separó *871de ella; que no tenía el propósito de separarse, y que es-taba dispuesta a vivir con el demandante en el momento en qne así se lo manifestara.
Fnó el pleito ■ a juicio. La prueba del demandante consistió en su declaración y en las de Carlos Matos y José A. Florido. La de la demandada en su declaración y en las de los testigos Ildefonso Estella y Felipe Zavala. He-mos analizado esa prueba y es en algunos extremos contradictoria. Aceptando que el conflicto fuá resuelto por la corte y que debamos partir de la base que más favorece al demandante, aún así opinamos que el abandono que la ley y la jurisprudencia exigen como causa determinante del divorcio no se ha demostrado cumplidamente.
No basta el hecho material de la separación; no son suficientes meros disgustos. Es necesario el propósito firme y deliberado y la actuación consiguiente de vivir separado, de romper de hecho el vínculo matrimonial, para que el abandono exista. Y aquí la mujer no ha procedido de tal modo. Declarando en el juicio se expresó así: “que nunca ha sido su intención separarse definitivamente de su esposo, no lo ha pensado, como lo ha querido mucho y es el padre de sus hijos, es el único hombre que ha querido.”
Se trata de un matrimonio joven aún con muchos hijos, sin bienes de fortuna, que puede y debe: subsistir. Sólo su-mando sus fuerzas materiales y espirituales podrá ese ma-trimonio cumplir aún fielmente su destino.

Debe revocarse la sentencia apelada y declararse la de-manda sin lugar.